Citation Nr: 1146057	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a right hip injury.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 2000 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Albuquerque, New Mexico, which denied entitlement to service connection for a left armpit rash and for a right upper leg hematoma subcutaneous lump, claimed as a right hip condition.

The Veteran initiated appeals of both denials with the filing of a March 2010 notice of disagreement.  Following issuance of a statement of the case in May 2010, however, the Veteran perfected only his appeal with respect to the right hip.  

The issue has been recharacterized to more appropriately reflect the evidence of record and the allegations of the Veteran.

The Veteran requested a hearing before a Veterans Law Judge at the RO (a Travel Board) in May 2010.  He was initially scheduled for a Travel Board hearing in June 2011.  He contacted the RO and requested rescheduling when he was unable to appear.  The Veteran was then scheduled for hearing via videoconference in October 2011.  Prior to the scheduled date, he contacted the RO and canceled his hearing request.  He has not indicated a desire to reschedule, and his request for a Board hearing is withdrawn.


FINDINGS OF FACT

1.  The Veteran sustained a right hip injury in February 2008, during service.

2.  Competent lay and medical evidence establishes current residuals of that right hip injury.


CONCLUSION OF LAW

The criteria for service connection of residuals of a right hip disability are met.  38 C.F.R. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records (STRs) verify the occurrence of a right hip injury in February 2008.  The Veteran struck a tree while skiing.  While records of the injury and contemporaneous treatment are not of record, in July2008 the Veteran was seen for a residual tissue mass on the right leg.  X-rays showed some slight soft tissue prominence at the right hip, but there were no degenerative changes.  The Veteran was referred for an orthopedic evaluation.  In August 2008, an MRI showed a fluid structure in the right hip area consistent with a degloving or shearing injury of subcutaneous fat.  There were no osseous abnormalities.  At separation, the Veteran complained of some abnormal structure of the right hip ("concern about shape") related to his ski injury.

A VA general examination was conducted in February 2009.  Although the examination request indicates the claims file was forwarded for review, the examiner failed to indicate such review was accomplished.  He did obtain an accurate history from the Veteran.  The Veteran complained that after developing a right hip hematoma, he continued to have swelling of the right hip.  He experienced pain when sleeping or if he was standing.  Gait was normal.  Physical examination showed no swelling, effusion, or laxity.  No joint abnormality was noted.  Active range of motion was full and painless.  However, the examiner does not indicate that any repetitive motion testing was accomplished, nor did he state whether there was any functional impact from weakness, incoordination, lack of endurance, or fatigue.  The examiner did report a "modest indentation" of the right hip at the site of the hematoma that resulted from a collision with a tree.

In a May 2010 statement as part of his substantive appeal, the Veteran reported that he experiences slight discomfort in his right hip when pressure is applied to the area, as when lying down on that side.

An in-service hip injury is documented.  Current medical records reflect some physical change (an indentation) of the right hip musculature related to that injury.  The Veteran has competently reported pain and swelling he has experienced with certain activities.  As a residual of the in-service injury is identified, service connection is warranted.

The February 2009 VA examination is inadequate for evaluation purposes, as the examiner failed to perform required testing or comment on actual function impairment under DeLuca v. Brown, 8 Vet. App. 202 (1995).  While an adequate examination may identify additional functional manifestations of the hip injury, the examination does sufficiently identify some current manifestation, beyond mere subjective pain, to permit a grant of the benefit sought.  Evaluation of the newly service connected disability is not before the Board, and the RO shall be responsible for conducting required development upon implementation of the Board's directive.


ORDER

Service connection for residuals of a right hip injury is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


